Per Curiam:
The order appealed from is reversed, with ten dollars eosts and disbursements, and the motion denied, with ten dollars costs, *891upon the ground that there is no affidavit presented by the plaintiff explaining the reason for the failure to include in the original complaint the fact now sought to be set up in the amended complaint, or setting forth his grounds for believing the new allegations contained in the amended complaint, nor is his failure to present such affidavit properly excused, with leave to renew the motion upon proper papers. Present— Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to plaintiff to renew the motion upon proper papers.